Per Curiam.

A majority of the members of the court are of the opinion that since Argersinger v. Hamlin (1972), 407 U. S. 25, 32 L. Ed. 2d 530, does not announce a proposition of law formulated by this court,1 but is rather the latest of a “widening class of cases”2 from the United States *108Supreme Court prescribing new federal constitutional requirements, it would be improvident for us to declare the case to have retroactive effect in Ohio in the absence of any indication that the United States Supreme Court intends it to be so applied.3
The judgments of the Court of Appeals are affirmed,

Judgments affirmed.

Herbert, Corrigan, Ceeebrezze and P. Brown, JJ., concur.
0 ’Neill, C. J., Stern and W. Brown, JJ., dissent..

 Such as, for example, State v. Sims (1971), 27 Ohio St. 2d 79, 272 N. E. 2d 87; State v. Leroy (1972), 30 Ohio St. 2d 138, 283 N. E. 2d 136.


 James v. Strange (1972), 407 U. S. 128, 141.


 See Potts v. Supt. of Vir. State Penitentiary (1972), 213 Va. 432, 192 S. E. 2d 780; Garrett v. Puckett (1972), 348 F. Supp. 1317.